The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                         September 15, 2022

                               2022COA108

No. 20CA1742, M.G. Dyess, Inc. v. MarkWest Liberty Midstream
& Resources, L.L.C. — Civil Procedure — Right to Trial by Jury
— Trial by Jury or By the Court — Findings by the Court —
Advisory Jury and Trial by Consent; Contracts — Quantum
Meruit

     As a matter of first impression, a division of the court of

appeals considers whether quantum meruit claims are legal or

equitable for purposes of determining whether a party has a right to

a jury trial on such a claim. The division concludes that, where the

claimant has requested monetary damages, the quantum meruit

claim is legal, and the claimant is entitled to a jury trial under

C.R.C.P. 38(a).

     The division further considers whether, pursuant to C.R.C.P.

52, a trial court may unilaterally reduce the amount of damages

awarded in a binding jury verdict. It concludes that C.R.C.P. 52
does not provide that authority. Because the trial court did so here,

it erred. Accordingly, the division reverses the judgment insofar as

the trial court reduced the damages, but it affirms the judgment

insofar as the court accepted the jury’s verdict on liability.

     The division also rejects the appellant’s contention that the

trial court erred by denying its motion for judgment

notwithstanding the verdict on the appellee’s counterclaim,

concluding there was evidence upon which a verdict against the

appellant could be sustained.

     It remands the case for entry of an amended judgment and an

award of pre- and post-judgment interest to both parties.
COLORADO COURT OF APPEALS                                       2022COA108


Court of Appeals No. 20CA1742
City and County of Denver District Court No. 18CV34745
Honorable Michael J. Vallejos, Judge


M.G. Dyess, Inc., a Mississippi corporation,

Plaintiff-Appellant,

v.

MarkWest Liberty Midstream & Resources, L.L.C., a Delaware limited liability
corporation,

Defendant-Appellee.


            JUDGMENT AFFIRMED IN PART, REVERSED IN PART,
                AND CASE REMANDED WITH DIRECTIONS

                                 Division IV
                        Opinion by JUDGE RICHMAN
                        Pawar and Brown, JJ., concur

                       Announced September 15, 2022


Wheeler Trigg O’Donnell LLP, Edward C. Stewart, Frederick R. Yarger, Denver,
Colorado; Moore Williams PLLC, Marie E. Williams, Golden, Colorado;
Kilpatrick Townsend & Stockton LLP, Adam H. Charnes, Dallas, Texas, for
Plaintiff-Appellant

Snell & Willmer L.L.P., Michael E. Lindsay, James Kilroy, Ellie Lockwood,
Denver, Colorado; Snell & Willmer L.L.P., Kelly H. Dove, Las Vegas, Nevada for
Defendant-Appellee
¶1    In this construction contract dispute, plaintiff, M.G. Dyess,

 Inc. (Dyess), appeals post-trial orders reducing the amount of

 damages awarded on its quantum meruit claim and denying its

 motion for judgment notwithstanding the verdict (JNOV) on

 defendant’s counterclaim. Defendant, MarkWest Liberty Midstream

 & Resources, L.L.C. (MarkWest), and Dyess both appeal the trial

 court’s denial of their motions for pre- and post-judgment interest.

 We affirm in part, reverse in part, and remand this case with

 directions.

                           I.   Background

¶2    MarkWest, a corporation that processes and transports

 natural gas, entered into three contracts with Dyess, a pipeline

 construction company, to install thousands of feet of pipeline. Each

 of the three contracts concerned a particular length of pipeline,

 called a “spread,” and each spread was assigned a lump sum

 payment amount and a “mechanical completion date” after which

 liquidated damages would accrue if the spread remained

 incomplete.

¶3    According to Dyess, MarkWest materially hindered its work,

 increasing the costs and duration of the project. Dyess sued


                                   1
 MarkWest, asserting claims for breach of contract, negligent

 misrepresentation, fraudulent nondisclosure, fraud, promissory

 estoppel, and quantum meruit. MarkWest countered that it had

 not hindered Dyess’s work, and Dyess failed to achieve mechanical

 completion by the contractual deadlines. MarkWest brought

 counterclaims for liquidated damages under the contract and

 declaratory judgment. Per jury demands by both parties, the case

 was set for a jury trial, which began on February 3, 2020.

¶4    During the trial, however, MarkWest asserted that Dyess’s

 promissory estoppel and quantum meruit claims were not triable to

 the jury because they are equitable claims. Dyess argued that its

 claims were legal and contended that, in any case, MarkWest had

 waived any objection to a jury trial.

¶5    The trial court concluded that Dyess had brought “a mix of

 legal and equitable claims,” but the court did not specify which

 claims were equitable. It stated an intention to submit all the

 claims to the jury under C.R.C.P. 39(c), which permits courts to “try

 any issue with an advisory jury” in “all actions not triable by a

 jury.” The court also noted that, if the jury returned a verdict




                                    2
 awarding relief on an “arguably equitable claim,” it could permit

 further briefing.

¶6    The jury rejected all of Dyess’s claims except its quantum

 meruit claim, for which it awarded $26,039,641 in damages. It also

 awarded MarkWest $4,500,000 in liquidated damages based on its

 breach of contract counterclaim. When the verdict was read,

 MarkWest immediately made an oral motion to treat the jury’s

 quantum meruit verdict as advisory, asking the court to “decide this

 issue.” The court ordered additional briefing.

¶7    In response, MarkWest filed a motion, captioned as a motion

 under C.R.C.P. 52, asking the court to make findings of fact and

 conclusions of law regarding the quantum meruit claim. It urged

 the court to conclude that MarkWest was not liable to Dyess for the

 quantum meruit claim, and in the alternative, that Dyess could

 only recover $934,436, the approximate amount Dyess claimed for

 the items listed in Instruction 60 (the quantum meruit jury

 instruction). Dyess countered that its expert had testified to overall

 losses equal to or greater than the amount awarded and, therefore,

 the $26,039,641 verdict was supported by evidence.




                                   3
¶8     The trial court concluded, in a written order titled “Order

  Regarding Defendant’s Brief in Support of Motion Pursuant to

  C.R.C.P. 52,” that (1) MarkWest did not waive its objection to a jury

  trial; and (2) quantum meruit is “an equitable theory of recovery . . .

  triable by the court and not by a jury, subject to the right of the

  court to impanel an advisory jury under C.R.C.P. 39(c).” It accepted

  the jury’s “advisory verdict” insofar as the jury found that MarkWest

  was liable under a quantum meruit theory, but the court concluded

  that the amount awarded was not supported by the evidence. It

  reduced the amount of damages to $934,436. On the same day, it

  entered judgment on the jury verdict as modified by its C.R.C.P. 52

  order.

¶9     Dyess subsequently filed a motion for JNOV on MarkWest’s

  breach of contract counterclaim, asserting that it had achieved

  mechanical completion before the final mechanical completion

  dates, which it claimed MarkWest had extended. The trial court did

  not rule on the motion, and it was therefore deemed denied by rule.

  See C.R.C.P. 59(j).

¶ 10   Dyess did not file any other post-trial motions challenging the

  jury’s verdict, although the jury had denied Dyess’s other claims.


                                     4
  MarkWest did not seek post-trial relief on any claim. However, both

  parties filed C.R.C.P. 59(c)(4) motions to amend the judgment to

  include pre- and post-judgment interest. These motions were also

  deemed denied. See C.R.C.P. 59(j).

¶ 11   Dyess now appeals (1) the order treating the verdict in its favor

  as advisory and reducing the damages award; (2) the denial of its

  motion for JNOV with respect to MarkWest’s counterclaim; and (3)

  the denial of its motion for pre- and post-judgment interest.

  MarkWest cross-appeals the denial of its motion for pre- and post-

  judgment interest.

                         II.     Quantum Meruit Claim

                    A.         Standard of Review and Law

¶ 12   Dyess asks us to decide whether the trial court erred when it

  partially rejected the jury’s verdict under C.R.C.P. 52, ultimately

  reducing the amount of damages awarded. This question turns, in

  part, on whether Dyess had a right to a jury trial because, as

  relevant here, Rule 52 only applies in “actions tried . . . with an

  advisory jury.”

¶ 13   We review a party’s right to a jury trial in a civil case de novo.

  People v. Shifrin, 2014 COA 14, ¶ 14. To the extent the issues


                                         5
  raised require us to construe the Colorado Rules of Civil Procedure,

  we also employ a de novo standard of review. See Mason v. Farm

  Credit of S. Colo., 2018 CO 46, ¶ 7.

¶ 14   There is no constitutional right to a jury trial in civil cases in

  Colorado. Id. at ¶ 9. To the extent the right exists, it is derived

  from C.R.C.P. 38(a). Rule 38(a) provides for a jury trial only in

  “proceedings that are legal in nature, not equitable.” Mason, ¶ 10.

¶ 15   There are two methods for determining whether an action is

  legal or equitable. Id. at ¶ 27. The first method is to examine the

  nature of the remedy sought. Id. Actions seeking an award of

  monetary damages are generally legal, while actions seeking to

  employ the coercive powers of the court are generally equitable. Id.

  The second method is to look to the historical nature of the right to

  be enforced. Id. “If the plaintiff is seeking to enforce a right

  historically decided by equity courts, the claim is equitable. If the

  right was historically enforced by a court of law, the claim is legal.”

  Id. (citation omitted). Of the two methods, the remedial method is

  generally preferred. Peterson v. McMahon, 99 P.3d 594, 598-99

  (Colo. 2004) (noting that because the plaintiff in this trust action

  sought the immediate and unconditional payment of money, the


                                     6
  action was legal despite the “overwhelmingly equitable history of

  trusts”).

                               B.    Analysis

¶ 16   In its complaint, Dyess sought to recover, under a quantum

  meruit theory, the reasonable market value of labor and materials it

  provided on an extracontractual basis. In other words, Dyess asked

  for a simple money judgment. See Mason, ¶ 11 (stating that

  whether an action is legal or equitable is dictated only by the claims

  in a plaintiff’s complaint). Given our supreme court’s preference for

  the remedial method of deciding this issue, the remedy that Dyess

  sought strongly favors the conclusion that the claim is legal. Stuart

  v. N. Shore Water & Sanitation Dist., 211 P.3d 59, 62 (Colo. App.

  2009) (noting that actions for money damages are legal).

  Nonetheless, the fact that a plaintiff sought monetary relief does

  not, by itself, necessarily determine if a claim is legal or equitable.

  State ex rel. Weiser v. Ctr. for Excellence in Higher Educ., Inc., 2021

  COA 117, ¶ 65; Shifrin, ¶ 17 (stating that, even if a plaintiff seeks

  money damages, a jury trial is not required if the action is

  equitable). We must therefore examine the nature and history of

  quantum meruit claims.


                                      7
¶ 17   In Colorado, a plaintiff may bring a quantum meruit claim

  when substantial changes have occurred that are “not covered by

  the contract and are not within the contemplation of the parties,”

  and those changes have required extra work or caused substantial

  loss to one party. Specialized Grading Enters., Inc. v. Goodland

  Constr., Inc., 181 P.3d 352, 354 (Colo. App. 2007). The purpose of

  the claim is to avoid unjust enrichment despite the absence of an

  express agreement to pay. Melat, Pressman & Higbie, L.L.P. v.

  Hannon L. Firm, L.L.C., 2012 CO 61, ¶ 19.

¶ 18   Because a quantum meruit claim is grounded on principles of

  fairness, our supreme court and some divisions of this court have

  called it, or its related claims, an “equitable doctrine,” an “equitable

  theory,” or an “equitable remedy.” Id. (“equitable theory of

  recovery”); Dudding v. Norton Frickey & Assocs., 11 P.3d 441, 445

  (Colo. 2000) (“equitable doctrine”); Jorgensen v. Colo. Rural Props.,

  LLC, 226 P.3d 1255, 1259 (Colo. App. 2010) (unjust enrichment

  claim an “equitable remedy”); see also Jones v. Crestview S. Baptist

  Church, 192 P.3d 571, 573 (Colo. App. 2008) (unjust enrichment

  and quantum meruit are “equitable claims”); 26 Richard A. Lord,

  Williston on Contracts § 68:1, Westlaw (4th ed. database updated


                                     8
  May 2022) (“It has also been said that quantum meruit, quasi-

  contract, and an implied at law contract are equivalent terms for an

  equitable remedy.”). Even so, we have found no Colorado case, and

  MarkWest has cited none, holding that quantum meruit claims are

  equitable for purposes of determining whether a party is entitled to

  a jury trial. The “equitable doctrine” language cited above, while

  correctly describing the fairness concerns central to the claim, does

  not address whether quantum meruit claims have historically been

  enforced by courts of equity. 26 Lord, § 68:1 (noting that, although

  equitable considerations influence whether recovery is warranted,

  the quantum meruit claim “was developed as part of the common

  law of contracts”).

¶ 19   Our review of the history and theoretical underpinnings of

  quantum meruit claims in Colorado reveals that these actions were

  traditionally enforced by courts of law, based on the existence of an

  implied contract to pay. See Hansen v. Jones, 115 Colo. 1, 7, 168

  P.2d 263, 265 (1946) (noting that a plaintiff who had no express

  contract with the defendant could sue on a theory of implied

  contract or quantum meruit). Such payments were historically

  sought through a writ of assumpsit, a legal writ. See, e.g., Schleier


                                    9
  v. Bonella, 77 Colo. 603, 604-06, 237 P. 1113, 1113-14 (1925)

  (seeking recovery in quantum meruit based on an implied promise

  to pay for services); Snowden v. Clemons, 5 Colo. App. 251, 255, 38

  P. 475, 477 (1894) (finding a valid “assumpsit upon a quantum

  meruit” claim for services rendered under an implied contract); cf.

  Cree v. Lewis, 49 Colo. 186, 189-92, 112 P. 326, 327-28 (1910)

  (noting that although the plaintiff could have brought an action in

  assumpsit in a court of law to recover money, he instead brought

  an equitable suit asking the court to declare that certain real estate

  was held in trust for him); 1 Dan B. Dobbs, Law of Remedies

  § 4.1(3), at 565 (2d ed. 1993) (stating that restitution in money was

  afforded at law through quasi-contract actions).

¶ 20   Because quantum meruit, quasi-contract, and assumpsit

  claims were generally enforced by courts of law, numerous federal

  and state courts have concluded that such claims are legal, not

  equitable. See, e.g., City of Monterey v. Del Monte Dunes at

  Monterey, Ltd., 526 U.S. 687, 717 (1999) (noting that an action

  premised on the existence of a quasi-contract is an action at law);

  Austin v. Shalala, 994 F.2d 1170, 1176-77 (5th Cir. 1993) (“Because

  general assumpsit was a legal action at common law, a suit in


                                    10
  quasi-contract requires a jury trial.”); Jogani v. Superior Ct., 81 Cal.

  Rptr. 3d 503, 508 (Ct. App. 2008) (“[W]e conclude that quantum

  meruit was recognized as a form of the common law writ of

  assumpsit . . . and that the parties to a quantum meruit action

  consequently have a right to a jury trial.”); Nehi Beverage Co. of

  Indianapolis v. Petri, 537 N.E.2d 78, 85 (Ind. Ct. App. 1989) (stating

  that quantum meruit claims are triable to a jury because they are

  based on “legal fictions created by courts of law”).

¶ 21   Here, Dyess asked for simple money damages via a quantum

  meruit claim, which courts of law have historically enforced. We

  conclude that, under applicable Colorado precedent and persuasive

  precedent from other jurisdictions, Dyess’s claim was legal, not

  equitable. The trial court erred by deeming the claim equitable and

  treating the jury’s verdict as advisory.

                               C.    Reversal

¶ 22   The denial of a party’s right to a jury trial in a civil case is

  reversible error where, as here, the error is preserved and the trial

  court has made a ruling that affects a substantial right of a party.

  C.R.C.P. 61; see also Mason, ¶¶ 1, 32 (reversing where the court

  erroneously denied a civil defendant a jury trial, finding him liable).


                                     11
  However, in this case, the trial court did not deny Dyess the right to

  a jury trial; rather, it treated the jury verdict as advisory. Under

  these circumstances, a new jury trial is not required because the

  jury rendered a verdict in favor of Dyess on its quantum meruit

  claim. We can affirm the judgment insofar as the trial court

  accepted the jury’s verdict that MarkWest is liable for quantum

  meruit damages. In that regard, Dyess was not denied the benefit

  of its jury demand, and any error is harmless.1

¶ 23   Nonetheless, we must examine whether the trial court’s

  reduction of damages under C.R.C.P. 52 is supportable. We

  conclude it is not. A trial court may not alter the substance of a

  binding jury verdict pursuant to Rule 52, which grants such powers

  only with respect to bench trials or advisory verdicts. See Leo

  Payne Pontiac, Inc. v. Ratliff, 178 Colo. 361, 365, 497 P.2d 997,




  1 We note that, after the trial court entered judgment, MarkWest did
  not file a C.R.C.P. 59 motion for a new trial asking the court to alter
  the conclusion that it was liable to Dyess. It also did not cross-
  appeal the jury’s liability finding or the court’s entry of judgment in
  favor of Dyess on its quantum meruit claim. Moreover, at oral
  arguments, MarkWest conceded that it was bound on the issue of
  liability. Therefore, no new trial on MarkWest’s liability for Dyess’s
  quantum meruit claim is available.

                                    12
  998-99 (1972) (noting that the trial court erred when it reduced

  damages on its own motion after a binding jury verdict). The court

  did so here, and in doing so, it erred. Further, the court’s error was

  not harmless because Dyess was deprived of the right to have a

  judgment in the amount of $26,039,641 entered in its favor.

¶ 24   Accordingly, we reverse the judgment insofar as the trial court

  reduced the amount of damages awarded from $26,039,641 to

  $934,436. We remand with directions to enter an amended

  judgment in favor of Dyess on the quantum meruit claim in the

  amount of $26,039,641 and to permit the parties to file post-trial

  motions regarding the amended judgment. Such motions, however,

  may only address the amount of quantum meruit damages. They

  may not challenge the liability verdict.2




  2 A court may order a new trial solely on the issue of damages if
  liability and damages are distinct issues. See Gerrity Oil & Gas
  Corp. v. Magness, 946 P.2d 913, 934 (Colo. 1997) (“Whenever a new
  trial must be held on one issue, a new trial must also be held with
  respect to other issues unless ‘the issue to be retried is entirely
  distinct and separable from the other issues involved in the case
  and . . . a partial retrial can be had without injustice to any party.’”
  (quoting Bassett v. O’Dell, 178 Colo. 425, 427, 498 P.2d 1134, 1135
  (1972))). Where, as here, liability has been clearly established,
  “partial retrial may be held solely on the issue of damages.” Id.

                                     13
¶ 25   Moreover, since no other post-trial motions were timely filed as

  to any of Dyess’s claims, and Dyess did not appeal the judgment

  with respect to those claims, such motions may not be filed on

  remand.

               III.    Counterclaim for Breach of Contract

¶ 26   We next address whether the trial court erred by denying

  Dyess’s motion for JNOV on MarkWest’s counterclaim for breach of

  contract. The crux of Dyess’s argument is that there was no

  reasonable basis for the jury to conclude that Dyess did not achieve

  mechanical completion on all three spreads by the final mechanical

  completion dates, which Dyess alleges MarkWest extended.

                      A.   Standard of Review and Law

¶ 27   We review de novo a trial court’s rulings on motions for

  directed verdicts and for JNOV. Vaccaro v. Am. Fam. Ins. Grp., 2012

  COA 9M, ¶ 40. Where, as here, the motion is based on a factual

  dispute, we view the evidence in “the light most favorable to the

  nonmoving party and draw all reasonable inferences from the

  evidence in that party’s favor.” Int’l Network, Inc. v. Woodard, 2017

  COA 44, ¶ 8. Motions for JNOV should only be granted when, from

  the standpoint of a reasonable juror, there was no evidence, or


                                    14
  inference therefrom, upon which a verdict against the movant could

  be sustained. Id. If the facts are sufficiently in dispute such that

  reasonable people could reach different conclusions, it is the

  function of the jury to resolve those disputes. Cox v. Johnston, 139

  Colo. 376, 380, 339 P.2d 989, 991 (1959). As stated in Thorpe v.

  Durango School District No. 9-R, 41 Colo. App. 473, 475, 591 P.2d

  1329, 1331 (1978), aff’d, 200 Colo. 268, 614 P.2d 880 (1980),

  “[w]here there exists two inferences that the trier of fact can draw

  from the evidence, it is error for the trial court to select one not

  chosen by the jury.”

                               B.    Analysis

¶ 28   These facts were not disputed at trial:

          • The spread 1A contract set a mechanical completion date

             of January 15, 2018, and provided for “late completion

             payments” of $30,000 per day, up to $3,000,000.

          • The spread 1B contract set a mechanical completion date

             of October 1, 2017 (using slightly different parameters),

             and provided for “late completion payments” of $10,000

             per day, up to $500,000.




                                     15
          • The spread 2 contract set a mechanical completion date

            of January 15, 2018, and provided for “late completion

            payments” of $10,000 per day, up to $1,000,000.

          • In December 2017, the parties signed written agreements

            extending the mechanical completion dates for spreads

            1A and 2 to March 22, 2018.3

          • Dyess did not achieve mechanical completion on spread

            1B until February 2018, and it did not achieve

            mechanical completion on spreads 1A and 2 until, at the

            earliest, July 13, 2018.

¶ 29   Thus, if the liquidated damages clauses applied as originally

  written or as extended in writing, Dyess was liable for the full

  amount of the liquidated damages available.

¶ 30   However at trial, Patrick Rudy, MarkWest’s director of pipeline

  construction, testified that he had authority to extend, and did

  orally extend, the mechanical completion dates to July 15, 2018, for



  3 MarkWest argues that any additional extension was required to be
  in writing. Dyess claims that no writing was necessary. We need
  not decide this issue because the jury verdict indicates the jury
  concluded no additional binding extensions were given, whether
  oral or written.

                                    16
  spreads 1A and 2. He also testified he was “just fine” with the date

  that Dyess completed spread 1B. Dyess argues that this testimony

  was not contradicted or limited by any other evidence. Thus, the

  jury had no reasonable basis for its conclusion that Dyess missed

  the final mechanical completion dates. We disagree.

¶ 31   Dyess’s project manager, Bryan McRaney, testified that the

  mechanical completion dates for spreads 1A and 2 were extended to

  March 28, 2018,4 but Dyess did not achieve mechanical completion

  by that date. He further testified that the mechanical completion

  date for spread 1B “never changed.” McRaney did not testify, as

  Rudy did, that MarkWest extended the final mechanical completion

  dates for spreads 1A and 2 to July 15, 2018, or that the late

  completion of spread 1B was acceptable to MarkWest.

¶ 32   Dyess argues that these omissions are meaningless because

  McRaney was only testifying about the initial extension of the

  mechanical completion dates, and he wasn’t directly asked about




  4Although the parties did not dispute there was a written
  agreement extending the mechanical completion dates for spreads
  1A and 2 to March 22, 2018, it is not clear both parties agreed that
  a subsequent extension to March 28, 2018, was granted.

                                   17
  additional extensions. This argument misconstrues the import of

  McRaney’s testimony. While McRaney was never directly asked

  about additional extensions, he unconditionally confirmed that

  Dyess missed the March 2018 mechanical completion dates, and he

  never clarified that further extensions were given with respect to

  any of the spreads. This testimony, or lack thereof, along with his

  additional testimony that, as late as July 13, 2018, he and Dyess’s

  president were asking for a full release of liquidated damages as

  part of settlement negotiations, is evidence from which the jury

  could have reasonably inferred that any extension to July 15, 2018,

  was conditional on the completion of settlement negotiations.

¶ 33   MarkWest’s project manager, Michael Hoy, testified that

  MarkWest’s liquidated damages claim would have been waived if

  settlement negotiations had yielded an effective agreement, but it

  was not waived because no such agreement was made.

  Documentary evidence created during the negotiations also

  supported McRaney’s and Hoy’s testimony that the enforcement of

  liquidated damages was still a possibility in July 2018, a fact that

  militates against the conclusion that both parties understood the

  relevant dates had been unconditionally extended to July 15, 2018.


                                    18
  Further, Dyess’s position at trial was that the parties never settled

  their disputes, and the jury’s special verdict agreed there was no

  settlement. Therefore, it was reasonable for the jury to infer that

  MarkWest never extended the mechanical completion dates for

  spreads 1A and 2 to July 15, 2018, that Dyess did not achieve

  mechanical completion of any spread by the agreed-upon

  mechanical completion dates, and that MarkWest did not waive

  liquidated damages.

¶ 34   The jury was instructed on breach of contract, waiver, and the

  proper measure of damages. We presume the jury followed the

  instructions and rejected Dyess’s waiver defense. See Harris Grp.,

  Inc. v. Robinson, 209 P.3d 1188, 1202 (Colo. App. 2009). Given the

  conflicting evidence, we cannot conclude that no reasonable person

  could have reached the same conclusion as the jury. We perceive

  no error in the trial court’s denial of Dyess’s motion for JNOV.

                 IV.    Pre- and Post-Judgment Interest

¶ 35   Both parties assert that the trial court erred by denying them

  pre- and post-judgment interest. Because a party’s entitlement to

  such interest is a question of statutory interpretation, we review de




                                    19
  novo. Goodyear Tire & Rubber Co. v. Holmes, 193 P.3d 821, 825

  (Colo. 2008) (prejudgment interest).

¶ 36   Section 5-12-102, C.R.S. 2021, controls an award of

  prejudgment interest on claims that do not involve personal injury.

  Beaver Creek Ranch, L.P. v. Gordman Leverich Ltd. Liab. Ltd. P’ship,

  226 P.3d 1155, 1164 (Colo. App. 2009); Murdock v. Cohen, 762 P.2d

  691, 693 (Colo. App. 1998) (quantum meruit claim). It permits

  recovery of “eight percent per annum compounded annually for all

  moneys . . . after they are wrongfully withheld or after they become

  due to the date of payment or to the date judgment is entered,

  whichever first occurs.” § 5-12-102(1)(b). Sections 5-12-102(4) and

  5-12-106(1), C.R.S. 2021, permit recovery of postjudgment interest

  of eight percent per annum on judgments that are appealed.

¶ 37   The parties agree that all monetary amounts awarded in this

  case are subject to statutory pre- and post-judgment interest, and,

  based on the plain language of the applicable statutes, we agree.

  See Bainbridge, Inc. v. Douglas Cnty. Sch. Dist. RE-1, 973 P.2d 684,

  686 (Colo. App. 1998) (“A judgment creditor whose claim falls

  within the clearly expressed wording of the above statutes is

  entitled to [postjudgment] interest.”); Fasing v. LaFond, 944 P.2d


                                   20
  608, 615 (Colo. App. 1997) (“Section 5-12-102 is to be liberally

  construed to permit recovery of prejudgment interest on money . . .

  wrongfully withheld.”). The parties disagree about when

  prejudgment interest began accruing on MarkWest’s claim for

  liquidated damages, but not about the date when prejudgment

  interest began accruing on Dyess’s quantum meruit claim. We

  remand this case to the trial court with directions to award pre- and

  post-judgment interest to both parties and to determine when

  prejudgment interest began to accrue on MarkWest’s breach of

  contract claim. The court may do so when it is able to make a final

  calculation.

                             V.   Conclusion

¶ 38   We reverse the judgment insofar as the trial court reduced the

  amount of damages awarded to Dyess on its quantum meruit claim

  and failed to award pre- and post-judgment interest. We affirm the

  judgment insofar as the trial court accepted the jury’s liability

  verdict on the quantum meruit claim and denied Dyess’s motion for

  JNOV as to MarkWest’s counterclaim. The case is remanded for

  further proceedings in accordance with this opinion.

       JUDGE PAWAR and JUDGE BROWN concur.


                                    21